DETAILED ACTION
This action is in response to Applicant’s submission dated February 14, 2022, in which Applicant amended claims 1-6 and 17, added new claim 29, and elected the invention of Group I without traverse.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated January 13, 2022 and August 17, 2021 are made of record.


Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-28 are examined.  Claims 1-28 (all in part), the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).
A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 and 18-24 of Li, United States Patent No. 9,827,329.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. United States Patent No. 9,827,329.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant formula (I), TM, L, AM, X, Y, Z, R, n, W0, W1, W2, W3, W4, and their corresponding positions in the reference.  In the reference, the specific antigens are listed in the independent claim 1, whereas they are listed instantly in instant dependent claim 16.  The relevant linker in the reference is of formula (V) of claim 9.  
Claims 1-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 and 30-38 of Li, United States Patent No. 10,328,158.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. United States Patent No. 10,328,158.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant formula (I), TM, L, AM, X, Y, Z, R, n, W0, W1, W2, W3, W4, and their corresponding positions in the reference.  In the reference, the specific antigens are listed in independent claim 1, whereas they are listed instantly in instant dependent claim 16.  The relevant linker in the reference is the first moiety of claim 1.  
Claims 1-28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of Li, United States Patent No. 10,780,180.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. United States Patent No. 10,780,180.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant formula (I), TM, L, AM, X, Y, Z, R, n, W0, W1, W2, W3, W4, and their corresponding positions in the reference.  In the reference, the specific antigens are listed in the dependent claim 12, whereas they are listed instantly in instant dependent claim 16.  The relevant linker in the reference is the first moiety of claim 2.  


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932